Title: From Thomas Jefferson to John Taylor, 6 April 1798
From: Jefferson, Thomas
To: Taylor, John


          
            Th: Jefferson to John Taylor.
            Philadelphia Apr. 6. 98.
          
          I had just recieved from New York the box containing mr Martin’s model of the hand-threshing machine, & the drill, when your favor of Mar. 25. came to hand, and I had nearly compleated a drawing to be filed in the Secretary of state’s office. I suspend further proceeding till I hear from you. in the mean time mr Bingham had communicated to me a model which he had recieved from England. I think this so admirably simple that I made a drawing of it, and now inclose it for mr Martin’s consideration. by making the axis of the great spur wheel serve as one of the feeding cylinders, you save the endless screw & 4. crown & spur wheels employed by mr Martin to communicate motion from the great spur to the feeding cylinders. this saves a great deal of work & friction. I know from experience that the drum wheel ought to turn ten times for once of the cylinders, which is the motion given here. the inclined plane is also better for feeding than the cloth & rollers used by mr Martin. these have long given way in Great Britain to the inclined plane.
          Mr. Martin’s improvement in the cups of his drill is a beautiful one, and it is now the most compleat machine in the world for sowing a single row. I have sent it to the board of agriculture in London, and informed them whose invention it is. I wish he could be induced to try to make me one which would sow 4. rows at a time 12. I. apart from row to row. this would add greatly to it’s value, & is the only point in which Cook’s famous drill plough has the advantage of it. in every thing else mr Martin’s is preferable to Cook’s. but it is most desirable to be able to sow in equidistant rows. perhaps by making an iron axis with a circle of cups at every 3. I. & a spout under each circle, it might be made to sow at any distance (of which 3. I. should be an aliquot part) by stopping intermediate spouts according to our purpose. but he will probably think of something better.
          a great shock is communicated by the documents from our envoys. we are not yet at liberty to divulge them. but do not be alarmed. the last and permanent impression will be the reverse of the first. the votes for & against publication have been not at all party votes, but a perfect jumble. all see something they like & something they do not like. the only thing to be feared is that the first impressions will produce measures, which reflection & an analysis of the whole transactions will be too late to remedy. certainly no man can on reflection find one motive the more, in these papers for going to war. accept my affectionate salutations & Adieu.
          
        